Citation Nr: 1146783	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1974 to March 1975 and had active service from April 1978 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously before the Board in December 2008 and January 2010 and was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. for additional development.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During the August 2008 hearing and in a September 2009 written statement, the Veteran stated that while serving on active duty he received psychiatric treatment at Fort Hood in 1978 and at Scoffield Barracks, Hawaii in 1982.  He stated that Scoffield Barracks was where he tried to "commit suicide the first time."  See Hearing Transcript, pp.  5-6.  There is no indication that VA fulfilled its duty to assist the Veteran in obtaining records from Fort Hood (1978 treatment records) and at Scoffield Barracks, Hawaii.  The Board, in its January 2010 remand order, requested the AMC to request service treatment records from the National Personnel Records Center (NPRC).  The AMC issued a supplemental statement of the case (SSOC) in May 2011 and referred to the service treatment records from NPRC but the records received do not include treatment in Fort Hood in 1978 and at Scoffield Barracks, Hawaii in 1982.  There are service treatment records associated with the claims file that show the Veteran was treated at Fort Hood, but the earliest date of those records is in 1979, and such records were submitted by the Veteran and were not from NPRC.  VA has a duty to obtain all relevant records identified by the claimant, including records held by a Federal department or agency.  38 U.S.C.A. § 5103A(b).  On remand, these records should be obtained and associated with the claims file.  If the records are not obtainable, a negative reply should be obtained and associated with the claims file.  

The Veteran underwent VA mental disorders examination in September 2010.  The diagnoses were bipolar disorder not otherwise specified, intermittent explosive disorder, under Axis I, and personality disorder, cluster B traits, under Axis II.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The examiner opined that it was "as least as likely as not that the Veteran's mental conditions began forming during his adolescence and have progressed over his life span.  His mental conditions have continued and been exacerbated post-military service."   The examiner's rationale for his opinion was as follows, "it is at least as likely as not that [the Veteran] had a mental condition prior to his military service.  His mental conditions have progressed over time to his present mental condition.  The Veteran's mental conditions and personality disorder traits combine to have a negative influence on his ability to function in most areas.  The Veteran's mental conditions have followed a progression over his life span with more serious effects during his post-military experience."  

On review of the examination report, the AMC found the examination was inadequate for rating purposes because the examiner opined that the Veteran's psychiatric disability existed prior to his military service and had progressed over his lifetime but did not identify the specific psychiatric disability the Veteran had prior to entering active duty service, nor provide a baseline for any such pre-existing psychiatric disability.  Furthermore, the examiner did not provide data on the increased manifestations (if any) of the Veteran's psychiatric disability due to his active duty service.  

The RO asked the examiner to clarify the medical opinion noted in the September 2010 VA mental disorders examination report.  In a September 2010 addendum examiner noted the following:  

...[I]t was most likely that the Veteran's conditions evidenced today most likely as not started during adolescence but at a sub-clinical level that did not require medical or psychiatric care.  Basic personality traits can exist and progress without outward manifestations that impair functioning or require treatment.  I could only speculate on baseline symptoms.  The Veteran's conditions also progressed during a 26+ year military career but at a sub-clinical level that did not require treatment.  The military environment most likely gave the Veteran structure and stability and contributed to his condition not being exacerbated.  The Veteran's mental conditions have continued post-military and have increased in severity that they now have a[n] impact on functioning and he seeks treatment.  The Veteran's current mental condition of Bipolar Disorder NOS, Intermittent Explosive Disorder and Personality Disorder are not due to his military service.  The mental conditions have risen to clinical significance post-military....  As to the individual severity of multiple mental conditions I could only speculate on an exact assessment because the conditions in and of themselves are not static, stable entitles.

The Veteran's representative points out that while the examiner opined that the psychiatric disabilities existed prior to service, he did not state that there was clear and unmistakable evidence rebutting the presumption of sound condition and aggravation.  The Board notes that there are no psychiatric abnormalities noted in service medical examination reports at service entrance or otherwise.  

A Veteran who served during a period of war, or a Veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b). 

Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2000); see Miller v. West, 11 Vet. App. 345 (1998).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service, and, if the government meets this requirement, by showing that the condition was not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See 38 U.S.C.A. § 1153; 38 C.F.R.  § 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Court has found that this presumption of aggravation applies where there is a worsening of the disability regardless of whether the degree of worsening was enough to warrant compensation; and that the Veteran need not show a specific link between his in-service activity and the deterioration of his pre-service disability.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 Vet. App. 163 (1993). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Moreover, as noted above, the September 2010 VA examiner diagnosed the Veteran with a personality disorder under Axis II, which it appears he believes existed prior to the Veteran's active duty service.  The Board notes that personality disorder is a constitutional or developmental abnormality that is not a disability under the law.  See 38 C.F.R. § 3.303(c) (Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.)  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder during service may be service-connected.   38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

Notwithstanding the submission of the addendum to the September 2010 VA mental disorders examination report, the Board finds that the examination and medical opinion in this instance are not adequate and that a remand is required to obtain an amended opinion that considers all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008).  Once VA undertakes the effort to provide an examination for a service connection claim it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In light of the foregoing, another VA mental diseases examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army medical facility in Fort Hood, Texas, and any other Federal or State agency that may be holding the Veteran's service treatment records, and request all outstanding psychiatric treatment records, specifically those records for psychiatric treatment rendered to the Veteran in 1978.  

2.  Contact the Army medical facility in Scoffield Barracks, Hawaii, and any other Federal or State agency that may be holding the Veteran's service treatment records, and request all outstanding psychiatric treatment records, specifically those records for psychiatric treatment rendered to the Veteran in 1978.  

Any effort to obtain such service treatment records should continue until such point as it is clear that there are no obtainable additional service treatment records.  Associate any records obtained with the claims file.  If no additional records are obtained, obtain negative responses and associate those responses with the claims file.   Ensure that the provisions of 38 C.F.R. § 3.159 are followed.  

3.  Afford the Veteran a VA psychiatric examination (by an examiner other than the examiner who conducted the September 2010 VA mental disorders examination) to determine the nature and etiology of his current psychiatric disability.  A copy of this Remand and the claims file, including any additional records obtained as a result of the development requested above, should be provided to the examiner for review.  The examiner should address the following: 

a.  Identify all of the Veteran's current psychiatric disabilities and indicate the date of clinical onset of each.

b.  If the onset was during the Veteran's service, identify any post-service mental disorder(s) from the in-service episode(s). 

c.  If the onset was after service, is it as likely as not that such psychiatric disability is causally related to service? 

d.  If the onset was before service, does the evidence show that a psychiatric disability clearly and unmistakably preexisted service?  If yes, please specify, by diagnosis, what disorder preexisted service and proceed to question "e"; if no, no further discussion is necessary. 

e.  If a psychiatric disability clearly and unmistakably preexisted service entrance, did the disability increase in severity during service?

If a preexisting psychiatric disability increased in severity during service, the examiner should identify the baseline level of severity of the specified psychiatric disability prior to the onset of aggravation.  In addressing the aggravation question, the examiner should also identify any impairment that is due to the natural progression of the disease.

The term " aggravation " in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should provide the rationale for any opinion rendered. 

4.  Then, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with an SSOC and allow an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


